Case: 19-30932     Document: 00515938176         Page: 1     Date Filed: 07/14/2021




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                  No. 19-30932                             July 14, 2021
                                Summary Calendar                          Lyle W. Cayce
                                                                               Clerk

   Harold Joe Black,

                                                           Plaintiff—Appellant,

                                       versus

   Susan Griffin, Attorney; Unknown Rachal, DOC’s 2013 Time
   Computation Officer with DOC’s 1985-1986 Good Time Computation
   Officials; Unknown Dupuy; Unknown Cater; Sander
   Ardoin, Checker; Unknown Shaver, 1984 Condition of
   Probation; Unknown Morgan, DOC’s District Administrator,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Middle District of Louisiana
                            USDC No. 3:18-CV-686


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-30932      Document: 00515938176           Page: 2    Date Filed: 07/14/2021

                                     No. 19-30932


          After serving a 15-year jail sentence on a Louisiana conviction of
   distribution of cocaine, Harold Joe Black, former Louisiana inmate # 111111,
   was released from prison on May 30, 2013.         His post-release supervision
   ended on October 29, 2013.
          Black now appeals the district court’s dismissal of his 42 U.S.C.
   § 1983 complaint, in which he argued that the defendants violated his
   constitutional rights by prolonging his stay in jail and by not certifying that
   his citizenship rights were reinstated when his supervision terminated.
   Because the district court dismissed his complaint under § 1915(e) on the
   grounds that it was both frivolous and failed to state a claim for relief, we
   review the judgment of dismissal de novo. Coleman v. Lincoln Par. Det. Ctr.,
   858 F.3d 307, 308–09 (5th Cir. 2017). We “will uphold a dismissal if, taking
   the plaintiff’s allegations as true, it appears that no relief could be granted
   based on the plaintiff’s alleged facts.” Samford v. Dretke, 562 F.3d 674, 678
   (5th Cir. 2009) (quotation marks and citation omitted).
          Because there is no federal statute of limitations for § 1983 actions,
   the applicable limitations period and tolling provisions are borrowed from
   state statutes. Harris v. Hegmann, 198 F.3d 153, 157 (5th Cir. 1999). In
   Louisiana, the applicable limitations period is one year. Id. at 158. “[T]he
   accrual date of a § 1983 cause of action is a question of federal law that is not
   resolved by reference to state law.” Wallace v. Kato, 549 U.S. 384, 388
   (2007). “The limitations period begins to run when the plaintiff becomes
   aware that he has suffered an injury or has sufficient information to know that
   he has been injured.” Stringer v. Town of Jonesboro, 986 F.3d 502, 510 (5th
   Cir. 2021) (quoting Redburn v. City of Victoria, 898 F.3d 486, 496 (5th Cir.
   2018)).
          Black argues that his claims have been continuously tolled by the
   pendency of his state postconviction application and his earlier § 1983
   complaints. Upon de novo review, however, we agree with the district court
   — Black did not demonstrate interruption with respect to any of his facially




                                          2
Case: 19-30932       Document: 00515938176           Page: 3     Date Filed: 07/14/2021




                                      No. 19-30932


   expired claims. See Trizec Props., Inc. v. U.S. Min. Prods. Co., 974 F.2d 602,
   607 (5th Cir. 1992). The district court’s judgment of dismissal is therefore
   AFFIRMED.
          This is Black’s second complaint raising the cause of action against
   Griffin since our decision in Black v. Griffin, 638 F. App’x 371 (5th Cir. 2016),
   in which we affirmed the dismissal of that cause of action as barred by the
   statute of limitations. Black is therefore WARNED that the filing of
   frivolous, repetitive, or otherwise abusive filings will invite the imposition of
   sanctions, which may include dismissal, monetary sanctions, and restrictions
   on his ability to file pleadings in this court and any court subject to this court’s
   jurisdiction.




                                            3